[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO VACATE JUDGMENT (#154)
The defendant J.V. Electronics Company, Inc. seeks to vacate the judgment in so far as it represents the imposition of double damages under § 14-295 C.G.S. against it as the owner or a motor vehicle. The involved vehicle was operated by its employee within the scope of his employment. As to compensatory damages J.V. Electronics admits its liability.
The flaw in its present position is that this issue is now being raised for the first time.
The question of responsibility of the owner of the vehicle for punitive damages was discussed in a pre-trial conference. J.V. Electronic's attorney did not dissent.
Further the present position was not argued during the trial. The Interrogatories answered by the jury were submitted to counsel for review and comment. Counsel for all parties approved of same. No request to charge differentiating between defendants was filed. No exceptions were taken to the charge. The instant argument was not made at the hearing on the Motion To Set Aside CT Page 11477 The Verdict.
Motion denied.
John Flanagan State Trial Referee